DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 12-20 cancelled by Applicant
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 02/07/2022 is acknowledged.
Non-elected Group II, Claims 12-20, are cancelled by the Applicant 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following:
The structure vaporizing the bottoms liquid, claim 27 
The bottoms liquid stream from heavies removal column, claim 2, 11, and 27
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Specification
The disclosure is objected to because of the following informalities: 
Inconsistent terminology. “Heavies pre-removal section” and “heavies pre-removal unit” used for reference number 412. 
Appropriate correction is required.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
There are two claims labeled as claim 24 and as such the second recitation of claim 24 is objected to. For the purpose of examination claim 24 is interpreted as claim 25, claim 26 is interpreted as claim 27, claim 27 is interpreted as claim 28, and claim 28 is interpreted as claim 29.  
Claim 24, which is being interpreted as claim 25, is considered dependent on original claim 24.
Claim 26, which is being interpreted as claim 27, is considered dependent on original claim 25.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “downstream liquefaction equipment” of claim 3, “the downstream liquefaction unit” of claim 4, “heavies pre-removal unit” of claims 23-25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  “downstream liquefaction equipment/unit” is interpreted as a system sufficient to produce Liquid Natural Gas.  “Heavies pre-removal unit” is interpreted as process upstream from vapor compression (Fig. 2, 416).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites 
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the downstream liquefaction unit”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22 recites “wherein the isentropically expanded stream is separated into the liquid containing fouling components and the vapor during a first stage of heavies removal”.  It is unclear if the separation of fouling and removal of heavies is the same or a different step in the process. Since the metes and bounds of the limitation cannot be ascertained the claim is indefinite.  For examination purposes the limitation is interpreted as “wherein the isentropically expanded stream is separated into the liquid containing fouling components and the vapor within expander outlet separator”.
Claims 23-27 are rejected as being dependent on indefinite claim 22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-2, 7-8, 10-11, 21-26, 29 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Gaskin et al. (US 2017/0176099, hereafter referred to as Gaskin).
Regarding claim 1, Gaskin teaches a method for reducing fouling in a liquefied natural gas (LNG) facility (para [0006-0010], a method for removing high freeze point hydrocarbons from a mixed stream is disclosed), the method comprising:
	receiving a feed gas (Fig. 3, feed gas 302); 
partially condensing the feed gas into a two-phase stream by expanding the feed gas (Fig. 3, expander 394, para [0071] the stream from the expander creates uncondensed gas and condensed hydrocarbons, creating a two-phase stream 314); removing a liquid containing fouling components from the two-phase stream (Fig. 3 expander outlet separator 396 removes liquid containing fouling components in stream 318); 
compressing a vapor generated from the two-phase stream into a compressed feed gas (Fig. 3 expander compressor 402 compresses stream 344 resulting in compressed feed gas stream 348); and 
directing the compressed feed gas into a feed chiller heat exchanger(Fig. 3 air cooler 406), the compressed feed gas free of the fouling components (table 7, stream 354 is absent of C5-C9).
Regarding claim 2, Gaskin teaches wherein the feed gas is injected with bottoms  liquid from a heavies removal column (Fig. 3, fractioning zone 408 is composed of towers, para [0072] bottoms are recycled through stream 372 which is from stream 362) and scrubbed of any formed liquid prior to expansion (para [0069] gas is separated from condensed hydrocarbons).
Regarding claim 21, Gaskin teaches wherein the two-phase stream is an isentropically expanded stream (Fig. 3 stream 312 is expanded by expander 394/expander compressor 402, turboexpanders expand isentropically, stream 314 is the two-phase stream that has been isentropically expanded).
Regarding claim 22, Gaskin teaches wherein the isentropically expanded stream is separated into the liquid containing the fouling components and the vapor during a first stage of heavies removal (para [0071] stream from the expander 394 enters the expander outlet separator 396 where gas is separated from condensable hydrocarbons to form expander overhead stream 316 and expander separator bottom stream 318, Table 6 expander separator bottoms stream 318 contains fouling components).
Regarding claim 23,  Gaskin teaches wherein a heavies pre-removal unit removes the fouling components from the feed gas in the first stage of heavies removal (Table 7, stream 302 contains fouling components, stream 354 is free of fouling components, indicating the heavies pre-removal unit has removed fouling components from the feed gas).
Regarding claim 24, Gaskin teaches wherein the heavies pre-removal unit includes a feed gas expander (Fig. 3, Expander 394)  forming the isentropically expanded stream, an expander outlet separator (Fig. 3 expander outlet separator 396) separating the isentropically expanded stream into the liquid containing the fouling components and the vapor (para [0071] stream from the expander 394 enters the expander outlet separator 396 where gas is separated from condensable hydrocarbons to form expander overhead stream 316 and expander separator bottom stream 318, Table 6 expander separator bottoms stream 318 contains fouling components).
Regarding claim 25, wherein the heavies pre-removal unit further includes a feed gas re-compressor (Fig. 3 expander compressor 402).
Regarding claim 26, Gaskin teaches further comprising: chilling the compressed feed gas using the feed chiller heat exchanger (Fig. 3, air cooler 406).
Regarding claim 29, Gaskin teaches wherein expanding the feed gas includes partially condensing the feed gas through isentropic expansion (Fig. 3, expander 394 is a turbo expander as indicated by expander compressor 402, turbo expanders isentropically expand, the stream 312 that 
Regarding claim 7, Gaskin teaches a system for reducing fouling in a liquefied natural gas (LNG) facility (para [006-0010] system is for removing high free point hydrocarbons) the system comprising:
A feed gas expander receiving a feed gas (Fig. 3, expander 394, receives feed gas), the feed gas expander partially condensing the feed gas into a two-phase stream by expanding the feed gas (para [0071] stream from the expander 394 enters the expander outlet separator 396 where gas is separated from condensable hydrocarbons to form expander overhead stream 316 and expander separator bottom stream 318);
An expander outlet separator removing a liquid containing fouling components from the two-phase stream (para [0071] stream from the expander 394 enters the expander outlet separator 396 where gas is separated from condensable hydrocarbons to form expander overhead stream 316 and expander separator bottom stream 318, Table 6, expander separator bottoms stream 318 contains fouling components); and
A feed gas re-compressor compressing a vapor generated from the two-phase stream into a compressed feed gas (Fig. 3, expander compressor 402 compresses stream 314 from expander outlet separator 396), the compressed feed gas directed into a feed chiller heat exchanger (Fig. 3, air cooler 406), the compressed feed gas free of the fouling components (Table 7, stream 354 is free of fouling components C5-C9).
Regarding claim 8, Gaskin teaches wherein the expander outlet separator separates the two-phase stream into a liquid stream (Fig. 3 expander separator bottom stream 318) and a gas stream (Fig. 3, Expander separator overhead stream 316).
Regarding claim 10, Gaskin teaches further comprising: an expander suction scrubber (Fig. 3, cold separator 390) the feed gas flowing through the expander suction scrubber prior to entering the feed gas expander (Fig. 3, feed gas stream 412 enters cold separator 390 before entering expander 394), the expander suction scrubber removing any formed liquid prior to expansion in the feed gas expander (para [0069] “condensable hydrocarbons in the Cold Separator Feed Stream 310 are separated from a methane rich gaseous phase in the Cold Separator 390. The methane rich gaseous phase is withdrawn from the Cold Separator 390 as the Cold Separator Overhead Stream 312”).
Regarding claim 11, Gaskin teaches wherein the feed gas is injected with bottoms liquid from a heavies removal column (Fig. 3, fractioning zone 408 is composed of towers, para [0072] bottoms are recycled through stream 372 which is from stream 362 and combined with feed stream 302) and scrubbed of any formed liquid prior to expansion (para [0069] “condensable hydrocarbons in the Cold Separator Feed Stream 310 are separated from a methane rich gaseous phase in the Cold Separator 390. The methane rich gaseous phase is withdrawn from the Cold Separator 390 as the Cold Separator Overhead Stream 312”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.







Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gaskin et al. (US 2017/0176099, hereafter referred to as Gaskin).
Regarding claim 3, Gaskin teaches wherein the feed gas is expanded by reducing a pressure of the feed gas (Fig. 3 expander 394, para [0071] stream entering 394 is expanded, expansion results in reduced pressure).
Gaskin is silent on reducing a pressure of the feed gas below a return pressure dictated by downstream liquefaction equipment.
However, Gaskin’s first embodiment teaches that the Methane Rich Feed Gas stream 54 is sent for further processing at an LNG plant.  One of ordinary skill in the art would recognize that Methane Rich Gas stream 354 would require the same processing and that the reduced pressure of the feed gas is dependent on the downstream LNG plant’s requirements.
Therefore, in view of Gaskin’s first embodiment, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to modify Gaskin’s second embodiment with an LNG plant for processing Methane Rich Gas stream 354 so that the natural gas would be easier to transport, and such it would be understood then that the expansion of the expander (394) would be to below the pressure of the inlet of the LNG plant as the expansion happens before compression.  reducing a pressure of the feed gas below a return pressure dictated by downstream liquefaction equipment so that the pressure meets the requirements of the LNG plant for further processing.
Regarding claim 4, Gaskin teaches wherein vapor is compressed (Fig. 3 expander compressor 402, para [0073] stream 344 enters the expander compressor and leaves at a higher pressure).
Gaskin is silent on the vapor is compressed to a return pressure dictated by the downstream liquefaction unit.

Therefore, in view of Gaskin’s first embodiment, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to modify Gaskin’s second embodiment with an LNG plant for processing Methane Rich Gas stream 354 wherein the vapor is compressed to a return pressure dictated by the downstream liquefaction unit so that the pressure meets the requirements for gas delivery to the LNG plant for further processing.
Claim 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gaskin et al. (US 2017/0176099, hereafter referred to as Gaskin) in view of Campbell et al. (US 4157904, hereafter Campbell)
Regarding claim 5, Gaskin further teaches separating the two-phase stream into a liquid stream and a gas stream (Fig. 3 feed gas in Expander outlet separator 396 is in two-phases, para [0071] Expander outlet separator has uncondensed gas and condensable hydrocarbons, and is separated into streams 316 and 318); any remaining liquid from the liquid stream joining a liquid accumulation for removal as the liquid containing the fouling components (Fig. 3, liquid stream 318 is joined with liquid accumulation 335 to form stream 338  for removal to fractioning zone 408, stream 338 composed of fouling components).
Gaskin’s is silent on partially vaporizing light components from the liquid stream into a vapor stream, the vapor stream joined with the gas stream for output as the vapor.  However, Gaskin teaches the combination of the outlet of the fractionation zone (408) and the overhead of the outlet stream separator (396), combined to form stream 344, but is not clear on the origin of stream 360.

Therefore, in view of Campbell, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to when operating a fractionation zone in Gaskin the overhead stream of the fractionation zone (stream  360) would have been produced from a reboiled column since it has been shown that combining prior art elements yield predictable results as obvious whereby one having ordinary skill in the art would understand that a suitable component of a fractionation zone would be a reboiled column as it has been to be old and well known in the art.

modify Gaskin’s expander outlet separator with a reboiler partially vaporizing light components from the liquid stream into a vapor stream, the vapor stream joined with the gas stream for output as vapor so fouling components can be removed from the feed stream (col 4 line 50-col 5 line 20).
Regarding claim 9, Gaskin is silent on wherein light components are partially vaporized from the liquid stream into a vapor stream using an expander outlet separator heater, the vapor stream directed into an upper section of the expander outlet separator for joining with the gas stream, any remaining liquid from the liquid stream directed from the expander outlet separator into a lower section of the expander outlet separator for joining a liquid accumulation for removal as the liquid containing the fouling components.
However Campbell teaches wherein light components are partially vaporized from the liquid stream into a vapor stream using an expander outlet separator heater (Fig. 1, col 5 line 7-12, the condensed liquid in the demethanizer 19 is heated by the demethanizer reboiler 12 and demethanizer side reboiler 15 creating vapors) the vapor stream directed into an upper section of the expander outlet separator for joining with the gas stream (Fig. 1, col 4 line 67-col 5 line 25, in certain embodiments low pressure separator 18 may be included with the demethanizer 19 occupying the top section of the column, the vapors from the demethanizer joining the outlet gas from the separator), any remaining liquid from the liquid stream directed from the expander outlet separator heater into a lower section of the expander outlet separator for joining a liquid accumulation for removal as the liquid containing the fouling components (Fig. 1, col 4 line 1-col 5 line 20, bottoms liquid from the fractioning tower is removed via stream 28 which contains fouling components is sent to storage).
Therefore, in view of Campbell, it would have been obvious to one of ordinary skill in the art to modify Gaskin’s expander outlet separator with Campbell’s fractioning tower wherein light components are partially vaporized from the liquid stream into a vapor stream using an expander outlet separator heater the vapor stream directed into an upper section of the expander outlet separator for joining with the gas stream, any remaining liquid from the liquid stream directed from the expander outlet separator heater into a lower section of the expander outlet separator for joining a liquid accumulation for removal as the liquid containing the fouling components so that fouling components can be removed from the feed stream (col 4 line 50-col 5 line 20).
Claim 6 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gaskin et al. (US 2017/0176099, hereafter referred to as Gaskin) in view of Mak (US 2008/0271480) and in further view of Humble et al. (US 4813986, hereafter Humble).
Regarding claim 6, Gaskin further teaches compressed feed gas (Fig. 3, expander compressor 402 compresses the feed gas) chilling with the feed chiller heat exchanger (Fig. 3, air cooler 406 chills the feed gas stream 405).
Gaskin is silent on removing remaining heavy components from the compressed feed gas using a heavies removal column.
However, Mak teaches compressed feed gas (Fig. 2, discharge stream 29) 
such that the output residual stream (Methane Rich Gas 354) would pass to a liquefaction plant, so that processed natural gas stream can be liquefied for easier transport.
Gaskin as modified by Mak does not teach removing remaining heavy components from the compressed feed gas using a heavies removal column following chilling with the feed chiller heat exchanger.
However, Humble teaches removing remaining heavy components from the feed gas using a heavies removal column (Fig. 1, col 3 lines 6-38, heavy component mercury is removed from a treated gas stream using a scrub tower in a natural gas liquefaction process, col 2 line 1-5, even with post treated gas mercury will often remain).
Therefore, in view of Humble, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to modify Gaskin in view of Mak’s LNG Liquefaction plant with a heavies removal column, removing heavy components from the compressed feed gas using a heavies removal column following chilling with the feed chiller heat exchanger so that corrosive potential of elemental mercury vapor can be minimized (col 2 line 15-19).
Regarding claim 27, Gaskin is silent on removing any remaining heavy components from the chilled feed in a second stage heavies removal.
However, Mak teaches a chilled feed in a second stage (Fig. 2, stream 29 is directed to a second stage LNG liquefaction plant 67 with a refrigeration unit).
Therefore, in view of Mak, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date to modify Gaskin’s stream 354 with a second stage LNG liquefaction such that the output residual stream (Methane Rich Gas 354) would pass to a liquefaction plant, so that processed natural gas stream can be liquefied for easier transport.
Gaskin in view of Mak does not teach removing remaining heavy components from the chilled feed in a second stage heavies removal.
However, Humble teaches removing remaining heavy components from the feed gas using a heavies removal column (Fig. 1, col 3 lines 6-38, heavy component mercury is removed from a treated gas stream using a scrub tower in a natural gas liquefaction process).
Therefore, in view of Humble, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to modify Gaskin in view of Mak’s second stage LNG Liquefaction plant with a heavies removal column, removing heavy components from the compressed feed gas using a heavies removal column following chilling with the feed chiller heat exchanger so that corrosive potential of elemental mercury vapor can be minimized (col 2 line 15-19).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Gaskin et al. (US 2017/0176099, hereafter referred to as Gaskin) in view of Vist et al (US 2013/0036763, hereafter Vist).
Regarding claim 28, Gaskin teaches wherein the bottoms liquid is dispersed in the feed gas (Fig. 3, fractioning zone 408, para [0072] bottoms are recycled through stream 372 which is from stream 362 and dispersed into the feed stream).
Gaskin is silent on wherein the bottoms liquid is vaporized and dispersed in the feed gas.
However, Vist teaches wherein liquid is vaporized and dispersed in the feed gas (Fig. 2, para [0022] pressurized LNG is supplied to the vaporizer 28 where it is vaporized, the vaporized LNG is fed into the main flow path 24 via line 36).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Werner et al. (US 3407613) discloses refluxing a stream into feed gas
Gaskin et al. (US 2018/0066889) discloses refluxing a stream into feed gas
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        



/BRIAN M KING/Primary Examiner, Art Unit 3763